Exhibit 10.1

 
FOURTH AMENDMENT
TO
AGREEMENT AND PLAN OF MERGER
 
This FOURTH AMENDMENT TO AGREEMENT AND PLAN OF MERGER, dated as of January 24,
2018 (this “Amendment”), is entered into by and among Fusion Telecommunications
International, Inc., a Delaware corporation (the “Company”), Fusion BCHI
Acquisition LLC, a Delaware limited liability company (“Merger Sub”), and Birch
Communications Holdings, Inc., a Georgia corporation (“BCHI”). Capitalized terms
used but not otherwise defined herein shall have the meanings given to them in
the Merger Agreement.
 
RECITALS
 
A.           
The Parties previously entered into that certain Agreement and Plan of Merger,
dated as of August 26, 2017, as amended by the First Amendment to Agreement and
Plan of Merger, dated as of September 15, 2017, the Second Amendment to
Agreement and Plan of Merger, dated as of September 29, 2017, the Third
Amendment to Agreement of Plan of Merger, executed on October 24, 2017, and the
Amended and Restated Third Amendment to Agreement and Plan of Merger, dated as
of October 27, 2017 (collectively, the “Merger Agreement”).
 
B.           
The Parties desire to further amend the Merger Agreement as set forth herein.
 
The Parties hereby agree as follows:
 
1. Exhibit A to the Merger Agreement is hereby deleted and replaced with the
Exhibit A attached hereto.
 
2. Section 6.7 of the Merger Agreement is hereby amended by deleting the second
sentence thereof and replacing it with the following:
 
“To the extent necessary to comply with NASDAQ listing requirements, the Company
shall submit to the holders of Company Common Stock at the Stockholders’ Meeting
a proposal to approve and adopt an amendment to the Company Certificate of
Incorporation to authorize the Company Board to effect, prior to the Effective
Time, a reverse split of all outstanding shares of Company Common Stock at a
ratio of up to 5:1, with such ratio to be determined by the Company Board after
consultation with BCHI, such that each holder of shares of Company Common Stock
shall receive one share of Company Common Stock for the appropriate number of
shares of Company Common Stock held by such holder (the “Reverse Split”).”
 
3. The phrase “120 days after the date hereof” in Section 8.1(b)(iv) of the
Merger Agreement is hereby deleted and replaced with “220 days after the date
hereof”.
 
4. The definition of “Fully-Diluted Company Share Total” set forth in Section
9.15, is hereby deleted and replaced with the following:
 
 
-1-

 
 
 
“Fully-Diluted Company Share Total” means, as of immediately prior to the
Effective Time, the number of shares of Company Common Stock issued and
outstanding (excluding, for this purpose, the shares of Company Common Stock to
be issued by the Company in connection with its acquisition of assets of Iqmax,
Inc. (not to exceed 300,000 shares) plus the number of shares of Company Common
Stock issued or issuable upon the conversion of the Company Preferred Stock and
any other class or series of preferred stock of the Company outstanding as of
immediately prior to the Effective Time, plus the number of shares of Company
Common Stock issuable upon the exercise of all In-the-Money Company Warrants (as
adjusted for stock splits and calculated using the treasury stock method). For
the avoidance of doubt, any shares of Company Common Stock that are (a) issued
after the date hereof pursuant to Section 5.2, or (b) issuable upon the
conversion of Company Preferred Stock, any other class or series of preferred
stock of the Company, or any other security or debt instrument, in each case,
issued after the date hereof pursuant to Section 5.2, will be included in the
Fully-Diluted Company Share Total, unless otherwise agreed by the Parties.”
 
5. Section 2 of Exhibit D to the Merger Agreement is hereby deleted and replaced
with the following:
 
“2.        Assets. Prior to the Distribution Time, BCHI and the BCHI
Subsidiaries will transfer to a newly created Subsidiary of BCHI or to Tempo
Telecom, LLC or another current subsidiary of BCHI approved by the Company (such
company being hereinafter referred to as “Spinco”) (i) all customer contracts
and accounts relating thereto with respect to the then existing consumer
business of BCHI and the BCHI Subsidiaries and all customer contracts and
accounts relating thereto with respect to their single-line business services
business located in the United States (collectively, the “Consumer/SMB Business
Customers”), (ii) any assets that are used solely to support the Consumer/SMB
Business Customers in the United States, and (iii) any other assets that are
reasonably agreed by the Parties as necessary to support the services provided
to the Consumer/SMB Business Customers. The services currently provided by BCHI
and the BCHI Subsidiaries to the Consumer/SMB Business Customers include
landline local voice services, associated long distance voice services,
associated ancillary services such as adjunct-to-basic services that are
intended to facilitate completion of calls through utilization of basic
telephone service facilities including, but not limited to, call waiting, speed
dialing, caller ID, call blocking, call forwarding, and voicemail, and
associated carrier access services; the Tempo consumer wireless voice and data
services (collectively, the “Consumer/SMB Business”). For avoidance of doubt,
the patents set forth on Annex 1 to this Exhibit D will not be transferred to
Spinco but Spinco will have a perpetual, royalty free license to use such
patents in the United States.x
 
The parties hereto agree that Annex 2 to Exhibit D (the “Existing Annex”) will
be amended (as amended, the “Revised Annex”) to remove the Canadian assets and
include, as agreed by the parties, certain additional assets based on customer
metrics (category and RPUs) identified by the parties. The Revised Annex will be
completed using the methodologies set forth in the Existing Annex. The parties
agree to cooperate to finalize the Revised Annex no later than Tuesday, February
6, 2018, and attach same to this Amendment as Exhibit B.”
 
6. Consent to IQmax, Inc. Asset Acquisition. BCHI hereby provides its consent to
the acquisition of substantially all of the assets of Iqmax, Inc. by Network
Billing Systems LLC, an indirect wholly-owned subsidiary of the Corporation.
 
7. Effect of Amendment. This Amendment shall not constitute a waiver, amendment
or modification of any other provision of the Merger Agreement not expressly
contemplated hereby. Except as specifically modified and amended hereby, the
Merger Agreement shall remain unchanged and in full force and effect. From and
after the date hereof, each reference in the Merger Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of similar meaning shall
mean and be a reference to the Merger Agreement as amended by this Amendment.
Notwithstanding the foregoing, references to the date of the Merger Agreement,
and references to the “date hereof”, “the date of this Agreement” or words of
similar meaning in the Merger Agreement shall continue to refer to August 26,
2017.
 
8. Governing Law. This Amendment will be governed by, and construed and enforced
in accordance with, the internal Laws of the State of Delaware, without regard
to any applicable conflict of laws principles (whether of the State of Delaware
or any other jurisdiction).
 
9. Jurisdiction. Section 9.8 (Jurisdiction) of the Merger Agreement is
incorporated herein by reference and made a part hereof as if fully set forth
herein.
 
10.  Counterparts. This Amendment may be executed in two or more counterparts,
all of which will be considered one and the same agreement and will become
effective when counterparts have been signed by each of the Parties and
delivered to the other Parties, it being understood that each Party need not
sign the same counterpart. PDF transmissions of this Amendment shall be deemed
to be the same as the delivery of an executed original.
 
[Signatures appear on following page.]
 
 
-2-

 
 
IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the date first above
written.
 
 
FUSION TELECOMMUNICATIONS INTERNATIONAL, INC.
 
 
By: _/s/ James P. Prenetta, Jr,
      Name: James P. Prenetta, Jr.
      Title: Executive Vice President and
                General Counsel
 
 
FUSION BCHI ACQUISITION LLC
 
 
By: /s/ Gordon Hutchins, Jr.
      Name: Gordon Hutchins, Jr.
      Title: Manager
 
 
BIRCH COMMUNICATIONS HOLDINGS, INC.
 
 
By: /s/ Gordon P. Williams, Jr.
      Name: Gordon P. Williams, Jr.
      Title: Senior Vice President and General Counsel

 
 
 
 
-3-

 

 
Exhibit A
 
AMENDED AND RESTATED CERTIFICATE OF INCORPORATION
 
OF
 
FUSION CONNECT, INC.
 
FUSION CONNECT, INC. (the “Corporation”), a corporation organized and existing
under the laws of the State of Delaware, hereby certifies as follows:
 
FIRST: The original Certificate of Incorporation of the Corporation was filed
with the Secretary of State of Delaware on September 17, 1997.
 
SECOND: This Amended and Restated Certificate of Incorporation was duly adopted
by the Board of Directors of the Corporation pursuant to Section 245 of the
General Corporation Law of the State of Delaware.
 
THIRD: The Certificate of Incorporation of the Corporation shall be amended and
restated in full as follows:
 
ARTICLE I
 
The name of the Corporation is Fusion Connect, Inc. (the “Corporation”).
 
ARTICLE II
 
The address of the Corporation’s registered office in the State of Delaware is
2711 Centerville Road, Suite 400, County of New Castle, City of Wilmington
19808. The name of the Corporation’s registered agent at such address is
Corporation Service Corporation.
 
ARTICLE III
 
The purpose of the Corporation is to engage in any lawful act or activity for
which corporations may be organized under the General Corporation Law of the
State of Delaware, as amended (the “DGCL”).
 
ARTICLE IV
 
Section 4.1 Authorized Capital Stock. The Corporation is authorized to issue two
classes of capital stock, designated Common Stock and Preferred Stock. The total
number of shares of capital stock that the Corporation is authorized to issue is
160,000,000 shares, consisting of 150,000,000 shares of Common Stock, par value
$0.01 per share, and 10,000,000 shares of Preferred Stock, par value $0.01 per
share.
 
 
 
-4-

 
 
Section 4.2 Preferred Stock. The Preferred Stock may be issued in one or more
series. The Board of Directors of the Corporation (the “Board”) is hereby
authorized to issue the shares of Preferred Stock in such series and to fix from
time to time before issuance the number of shares to be included in any such
series and the designation, powers, preferences and relative participating,
optional or other rights, if any, and the qualifications, limitations or
restrictions thereof. The authority of the Board with respect to each such
series will include, without limiting the generality of the foregoing, the
determination of any or all of the following:
 
the number of shares of any series and the designation to distinguish the shares
of such series from the shares of all other series;
 
the voting powers, if any, and whether such voting powers are full or limited in
such series;
 
the redemption provisions, if any, applicable to such series, including the
redemption price or prices to be paid;
 
whether dividends, if any, will be cumulative or noncumulative, the dividend
rate of such series, and the dates and preferences of dividends on such series;
 
the rights of such series upon the voluntary or involuntary dissolution of, or
upon any distribution of the assets of, the Corporation;
 
the provisions, if any, pursuant to which the shares of such series are
convertible into, or exchangeable for, shares of any other class or classes or
of any other series of the same or any other class or classes of stock, or any
other security, of the Corporation or any other corporation or other entity, and
the rates or other determinants of conversion or exchange applicable thereto;
 
the right, if any, to subscribe for or to purchase any securities of the
Corporation or any other corporation or other entity;
 
the provisions, if any, of a sinking fund applicable to such series; and
 
any other relative, participating, optional, or other special powers,
preferences or rights and qualifications, limitations, or restrictions thereof;
 
all as may be determined from time to time by the Board and stated or expressed
in the resolution or resolutions providing for the issuance of such Preferred
Stock (collectively, a “Preferred Stock Designation”).
 
 
-5-

 
 
The provisions of that certain Certificate of Rights and Preferences of Series
A-1 Cumulative Convertible Preferred Stock of Fusion Telecommunications
International, Inc., as filed with the Secretary of State of the State of
Delaware on December 15, 2006, as modified by that certain Certificate Reducing
the Number of Authorized Shares of Series A-1 Cumulative Convertible Preferred
Stock filed with the Secretary of State of the State of Delaware on September 7,
2007, and as amended by that certain Amendment to Certificate of Rights and
Preferences of Series A-1 Cumulative Convertible Preferred Stock of Fusion
Telecommunications International, Inc. filed with the Secretary of State of
Delaware on March 28, 2014, are attached hereto as Annex A and incorporated
herein by reference.
 
The provisions of that certain Certificate of Rights and Preferences of Series
A-2 Cumulative Convertible Preferred Stock of Fusion Telecommunications
International, Inc., as filed with the Secretary of State of the State of
Delaware on May 9, 2007, as modified by that certain Certificate Reducing the
Number of Authorized Shares of Series A-2 Cumulative Convertible Preferred Stock
filed with the Secretary of State of the State of Delaware on September 7, 2007,
and as amended by that certain Amendment to Certificate of Rights and
Preferences of Series A-2 Cumulative Convertible Preferred Stock of Fusion
Telecommunications International, Inc. filed with the Secretary of State of
Delaware on March 28, 2014, are attached hereto as Annex B and incorporated
herein by reference.
 
The provisions of that certain Certificate of Rights and Preferences of Series
A-4 Cumulative Convertible Preferred Stock of Fusion Telecommunications
International, Inc., as filed with the Secretary of State of the State of
Delaware on September 11, 2007, as amended by that certain Amendment to
Certificate of Rights and Preferences of Series A-4 Convertible Preferred Stock
of Fusion Telecommunications International, Inc. filed with the Secretary of
State of Delaware on March 28, 2014, are attached hereto as Annex C and
incorporated herein by reference.
 
The provisions of that certain Certificate of Designations of Preferences,
Rights and Limitations of Series B-2 Senior Cumulative Convertible Preferred
Stock, as filed with the Secretary of State of the State of Delaware on December
27, 2013, is attached hereto as Annex D and incorporated herein by reference.
 
Section 4.3 Common Stock. Subject to the rights of the holders of any series of
Preferred Stock, the holders of Common Stock will be entitled to one vote on
each matter submitted to a vote at a meeting of stockholders for each share of
Common Stock held of record by such holder as of the record date for such
meeting.
 
ARTICLE V
 
The Board may make, amend, and repeal the Bylaws of the Corporation; provided,
that nothing herein will limit the power of the stockholders of the Corporation
to make, amend and repeal Bylaws. Any Bylaw made by the Board under the powers
conferred hereby may be amended or repealed by the Board (except as specified in
any such Bylaw so made or amended) or by the stockholders in the manner provided
in the Bylaws of the Corporation. The Corporation may in its Bylaws confer
powers upon the Board in addition to the foregoing and in addition to the powers
and authorities expressly conferred upon the Board by applicable law.
 
 
-6-

 
 
Subject to the rights of the holders of any series of Preferred Stock:
 
(a) any action required or permitted to be taken by the stockholders of the
Corporation may be taken at a duly called annual or special meeting of
stockholders of the Corporation or without a meeting by means of any consent in
writing of such stockholders; and
 
(b) special meetings of stockholders of the Corporation may be called only
(i) by the Chairman of the Board (the “Chairman”), (ii) by the Chief Executive
Officer of the Corporation (the “Chief Executive Officer”), or (iii) by the
Secretary of the Corporation (the “Secretary”) acting at the request of the
Chairman, the Chief Executive Officer, a majority of the total number of
Directors that the Corporation would have if there were no vacancies on the
Board (the “Whole Board”), or stockholders of the Corporation holding at least a
majority of voting power of the outstanding Voting Stock. For the purposes of
this Amended and Restated Certificate of Incorporation, “Voting Stock” means
stock of the Corporation of any class or series entitled to vote generally in
the election of Directors.
 
At any annual meeting or special meeting of stockholders of the Corporation,
only such business will be conducted or considered as has been brought before
such meeting in the manner provided in the Bylaws of the Corporation.
 
ARTICLE VI
 
Section 6.1 Number, Election, and Terms of Directors. Subject to the rights, if
any, of the holders of any series of Preferred Stock to elect additional
Directors under circumstances specified in a Preferred Stock Designation, the
number of the Directors of the Corporation will not be less than one nor more
than nine and will be fixed from time to time by, or in the manner provided in,
the Bylaws of the Corporation. Subject to adjustment per the Bylaws, the number
of Directors as of the date of this Amended and Restated Certificate of
Incorporation is fixed at nine. At each annual meeting of the stockholders of
the Corporation, the successors to the Directors whose term expires at that
meeting will be elected by plurality vote of all votes cast at such meeting to
hold office for a term expiring at the annual meeting of stockholders held in
the year following the year of their election and until their successors are
elected and qualified. Election of Directors of the Corporation need not be by
written ballot unless requested by the presiding officer or by the holders of a
majority of the Voting Stock present in person or represented by proxy at a
meeting of the stockholders at which Directors are to be elected. If authorized
by the Board, such requirement of a written ballot shall be satisfied by a
ballot submitted by electronic transmission, provided that any such electronic
transmission must either set forth or be submitted with information from which
it can be determined that the electronic transmission was authorized by the
stockholder or proxy holder.
 
 
-7-

 
 
Section 6.2 Newly Created Directorships and Vacancies. Subject to the rights, if
any, of the holders of any series of Preferred Stock to elect additional
Directors under circumstances specified in a Preferred Stock Designation, newly
created directorships resulting from any increase in the number of Directors and
any vacancies on the Board resulting from death, resignation, disqualification,
removal, or other cause will be filled solely by the affirmative vote of a
majority of the remaining Directors then in office, even though less than a
quorum of the Board, or by a sole remaining Director. Any Director elected in
accordance with the preceding sentence will hold office for the remainder of the
full term of the Director whose seat is being filled and until such Director’s
successor has been elected and qualified. No decrease in the number of Directors
constituting the Board may shorten the term of any incumbent Director.
 
To the full extent permitted by the DGCL and any other applicable law currently
or hereafter in effect, no Director of the Corporation will be personally liable
to the Corporation or its stockholders for or with respect to any breach of
fiduciary duty or other act or omission as a Director of the Corporation. No
repeal or modification of this Article VI will adversely affect the protection
of any Director of the Corporation provided hereby in relation to any breach of
fiduciary duty or other act or omission as a Director of the Corporation
occurring prior to the effectiveness of such repeal or modification.
 
ARTICLE VII
 
Section 7.1 Right to Indemnification. Each person who was or is made a party or
is threatened to be made a party to or is otherwise subject to or involved in
any claim, demand, action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that he
or she is or was a director or an officer of the Corporation or is or was
serving at the request of the Corporation as a director, officer, employee or
agent of another Corporation or of a partnership, joint venture, trust or other
enterprise, including service with respect to an employee benefit plan (an
“Indemnitee”), whether the basis of such Proceeding is alleged action in an
official capacity as a director, officer, employee or agent or in any other
capacity while serving as a director, officer, employee or agent, shall be
indemnified by the Corporation to the fullest extent permitted or required by
the DGCL and any other applicable law, as the same exists or may hereafter be
amended (but, in the case of any such amendment, only to the extent that such
amendment permits the Corporation to provide broader indemnification rights than
such law permitted the Corporation to provide prior to such amendment), against
all expense, liability and loss (including attorneys’ fees, judgments, fines,
ERISA excise taxes or penalties and amounts paid in settlement) reasonably
incurred or suffered by such Indemnitee in connection therewith (“Indemnifiable
Losses”); provided, however, that, except as provided in Section 7.4 of this
Article VII with respect to Proceedings to enforce rights to indemnification,
the Corporation shall indemnify any such Indemnitee pursuant to this Section 7.1
in connection with a Proceeding (or part thereof) initiated by such Indemnitee
only if such Proceeding (or part thereof) was authorized by the Board.
 
 
-8-

 
 
Section 7.2 Right to Advancement of Expenses. The right to indemnification
conferred in Section 7.1 of this Article VII shall include the right to
advancement by the Corporation of any and all expenses (including, without
limitation, attorneys’ fees and expenses) incurred in defending any such
Proceeding in advance of its final disposition (an “Advancement of Expenses”);
provided, however, that, if the DGCL so requires, an Advancement of Expenses
incurred by an Indemnitee in his or her capacity as a director or officer (and
not in any other capacity in which service was or is rendered by such
Indemnitee, including without limitation service to an employee benefit plan)
shall be made pursuant to this Section 7.2 only upon delivery to the Corporation
of an undertaking (an “Undertaking”), by or on behalf of such Indemnitee, to
repay, without interest, all amounts so advanced if it shall ultimately be
determined by final judicial decision from which there is no further right to
appeal (a “Final Adjudication”) that such Indemnitee is not entitled to be
indemnified for such expenses under this Section 7.2. An Indemnitee’s right to
an Advancement of Expenses pursuant to this Section 7.2 is not subject to the
satisfaction of any standard of conduct and is not conditioned upon any prior
determination that Indemnitee is entitled to indemnification under Section 7.1
of this Article VII with respect to the related Proceeding or the absence of any
prior determination to the contrary.
 
Section 7.3 Contract Rights. The rights to indemnification and to the
Advancement of Expenses conferred in Sections 7.1 and 7.2 of this Article VII
shall be contract rights and such rights shall continue as to an Indemnitee who
has ceased to be a director, officer, employee or agent and shall inure to the
benefit of the Indemnitee’s heirs, executors and administrators.
 
Section 7.4 Right of Indemnitee to Bring Suit. If a claim under Section 7.1 or
Section 7.2 of this Article VIII is not paid in full by the Corporation within
60 calendar days after a written claim has been received by the Corporation,
except in the case of a claim for an Advancement of Expenses, in which case the
applicable period shall be 20 calendar days, the Indemnitee may at any time
thereafter bring suit against the Corporation to recover the unpaid amount of
the claim. If successful in whole or in part in any such suit, or in a suit
brought by the Corporation to recover an Advancement of Expenses pursuant to the
terms of an Undertaking, the Indemnitee shall be entitled to the fullest extent
permitted or required by the DGCL, as the same exists or may hereafter be
amended (but, in the case of any such amendment, only to the extent that such
amendment permits the Corporation to provide broader reimbursements of
prosecution or defense expenses than such law permitted the Corporation to
provide prior to such amendment), to be paid also the expense of prosecuting or
defending such suit. In (i) any suit brought by the Indemnitee to enforce a
right to indemnification hereunder (but not in a suit brought by the Indemnitee
to enforce a right to an Advancement of Expenses) it shall be a defense that,
and (ii) any suit brought by the Corporation to recover an Advancement of
Expenses pursuant to the terms of an Undertaking, the Corporation shall be
entitled to recover such expenses, without interest, upon a Final Adjudication
that, the Indemnitee has not met any applicable standard for indemnification set
forth in the DGCL. Neither the failure of the Corporation (including its Board
of Directors or a committee thereof, its stockholders or independent legal
counsel) to have made a determination prior to the commencement of such suit
that indemnification of the Indemnitee is proper in the circumstances because
the Indemnitee has met the applicable standard of conduct set forth in the DGCL,
nor an actual determination by the Corporation (including its Board of Directors
or a committee thereof, its stockholders or independent legal counsel) that the
Indemnitee has not met such applicable standard of conduct, shall create a
presumption that the Indemnitee has not met the applicable standard of conduct
or, in the case of such a suit brought by the Indemnitee, be a defense to such
suit. In any suit brought by an Indemnitee to enforce a right to indemnification
or to an Advancement of Expenses hereunder, or brought by the Corporation to
recover an Advancement of Expenses hereunder pursuant to the terms of an
Undertaking, the burden of proving that the Indemnitee is not entitled to be
indemnified, or to such Advancement of Expenses, shall be on the Corporation.
 
 
-9-

 
 
Section 7.5 Non-Exclusivity of Rights. The rights to indemnification and to the
Advancement of Expenses conferred in this Article VII shall not be exclusive of
any other right which any person may have or hereafter acquire under any
statute, the Corporation’s Certificate of Incorporation, By-laws, agreement,
vote of stockholders or disinterested directors or otherwise. Nothing contained
in this Article VII shall limit or otherwise affect any such other right or the
Corporation’s power to confer any such other right.
 
Section 7.6 Insurance. The Corporation may maintain insurance, at its expense,
to protect itself and any director, officer, employee or agent of the
Corporation or another corporation, partnership, joint venture, trust or other
enterprise against any expense, liability or loss, whether or not the
Corporation would have the power to indemnify such person against such expense,
liability or loss under the Delaware General Corporation Law.
 
Section 7.7 No Duplication of Payments. The Corporation shall not be liable
under this Article VII to make any payment to an Indemnitee in respect of any
Indemnifiable Losses to the extent that the Indemnitee has otherwise actually
received payment (net of any expenses incurred in connection therewith and any
repayment by the Indemnitee made with respect thereto) under any insurance
policy or from any other source in respect of such Indemnifiable Losses.
 
ARTICLE VIII
 
From time to time any of the provisions of this certificate of incorporation may
be amended, altered, or repealed and other provisions authorized by the laws of
the State of Delaware at the time in force may be added or inserted in the
manner and at the time prescribed by said laws, and all rights at any time
conferred upon the stockholders of the Corporation by this Amended and Restated
Certificate of Incorporation are granted subject to the provisions of this
Article VIII.
 
 
 
 
 
 
[remainder of this page intentionally left blank]
 
 
-10-

 
 
IN WITNESS WHEREOF, the undersigned has executed this Amended and Restated
Certificate of Incorporation this __ day of __________, 2018.
 
 
FUSION CONNECT, INC.
 
 
 
 
 
 
By:  
 
 
 
 
Name 
 
 
 
Title 
 

 

 
 
 
 
 
 
-11-
